Case 1:20-cv-23598-KMW Document 41 Entered on FLSD Docket 08/08/2021 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                           (Miami Division)

                                  CASE NO. 1:20cv-23598 WILLIAMS / TORRES


  ERIC MATUTE CASTRO and R.Y.M.R.,

                      Plaintiffs,

  vs.

  UNITED STATES OF AMERICA,

                      Defendant.
                                                              /

                                    NOTICE OF MEDIATION CONFERENCE

  PLEASE TAKE NOTICE that mediation has been set as follows:

                      MEDIATOR:                     Ellen L. Leesfield

                      LOCATION:                     Via Videoconference

                      DATE:                         January 20, 2022

                      TIME:                         10:00 a.m.

  DATED this 8th day of August, 2021.

                                                              Respectfully submitted,

                                                              ELLEN L. LEESFIELD, P.A.
                                                              (Florida Bar No. 278793)
                                                              201 Alhambra Circle, Suite 1205
                                                              Coral Gables, FL. 33134
                                                              Tel: 305.487.7490/Direct: 786.304.1595


                                                              ELLEN LEESFIELD, MEDIATOR
                                                              Email: ellen@ellenleesfield.com
                                                                      adr@ellenleesfield.com



                                                                  -1-

 E-Mail: ellen@ellenleesfield.com | Paralegal: Liz@ellenleesfield.com | Assistant: adr@ellenleesfield.com | Web: www.ellenleesfield.com
                               1501 Venera Avenue, Suite 300, Coral Gables, FL 33146 | Tel: 305.487.7490
Case 1:20-cv-23598-KMW Document 41 Entered on FLSD Docket 08/08/2021 Page 2 of 2
                                                                        CASE NO. 1:20-cv-23598-Wiliams/Torres

                                             CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 8th day of August, 2021, I electronically

  transmitted the attached document to the Clerk’s Office using the CM/ECF system for

  filing and transmittal of a Notice of Electronic Filing to:

  Robert Parks, Esq.                                                     Jennifer Coberly, Esq.
  LAW OFFICES OF ROBERT L. PARKS, PL                                     Lisa Lehner, Esq.
  799 Brickell Plaza, Suite 900                                          AMERICANS FOR IMMIGRANT
  Miami, Florida 33131                                                   JUSTICE
  BParks@rlplegal.com                                                    6355 NW 36 Street, Suite 2201
  Counsel for Plaintiffs                                                 Miami, FL 33166
                                                                         jcoberly@aijustice.org
  Ian M. Ross, Esq.                                                      llehner@aijustice.org
  Erica L. Perdomo, Esq.                                                 Counsel for Plaintiffs
  STUMPHAUZER FOSLID SLOMAN
  ROSS & KOLAYA, PLLC                                                    Phillip D. MacWilliams, Esq.
  Two South Biscayne Blvd., Suite 1600                                   U.S. Department of Justice
  Miami, FL 33131                                                        Civil Division, Torts Branch
  iross@sfslaw.com                                                       Benjamin Franklin Station
  eperdomo@sfslaw.com                                                    P.O. Box 888
  Counsel for Plaintiffs                                                 Washington, DC 20044
                                                                         phil.macwilliams@usdoj.gov
                                                                         Counsel for Defendant

                                                                         John S. Leinicke, Esq.
                                                                         U.S. Department of Justice
                                                                         99 N.E. 4th Street, Third Floor
                                                                         Miami, Florida 33132-2211
                                                                         john.leinicke@usdoj.gov
                                                                         Counsel for Defendant


                                                                         By:




                                                                  -2-

 E-Mail: ellen@ellenleesfield.com | Paralegal: Liz@ellenleesfield.com | Assistant: adr@ellenleesfield.com | Web: www.ellenleesfield.com
                               1501 Venera Avenue, Suite 300, Coral Gables, FL 33146 | Tel: 305.487.7490
